NO. 07-02-0520-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

JANUARY 3, 2003

______________________________


IN RE DONALD MOODY, 

									Relator


_________________________________

ORIGINAL PROCEEDING IN MANDAMUS
_______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ. (1)
	Pending before the court is a document of Donald Moody entitled "Motion
Mandamus Re-amend Tort Claims."  The document was filed with the clerk of this court
on December 19, 2002.  Through it, he asks us to "honor" a notice of appeal he previously
filed so that he may again urge various complaints involving the Texas Department of
Criminal Justice (TDCJ) and employees of that department who apparently work at the
Neal Unit of the TDCJ.  We deny the petition for the reasons which follow.
	First, regarding the request to "honor" the previous notice of appeal, we conclude
that Moody refers to our cause number 07-02-0223-CV, styled Donald Moody v. Gary L.
Johnson, TDCJ Director.  We dismissed that cause on June 20, 2002, for want of
jurisdiction.  On July 25, 2002, this court also denied his motion for rehearing.  To the
extent that the pending "Motion Mandamus Re-amend Tort Claims" can be considered
another motion for rehearing or attempt to have us change our order of dismissal, it is
untimely and, therefore, denied.   See Tex. R. App. P. 49.5 (stating that a second motion
for rehearing may be filed within 15 days of the date the court decides the first); see also
Tex. R. App. P. 19.1(b) (stating that the jurisdiction of an appeals court expires 30 days
after the court overrules all timely filed motions for rehearing).
	Second, to the extent that the document before us is a petition for writ of
mandamus, we note that it seeks relief against the TDCJ and one or more of its
employees.  Furthermore, the claims involve his prison work assignment, the validity of a
guilty plea, a change in his sentence, and the availability of a parole hearing.  None of
these issues implicate a pending appeal.  Nor do they interfere with our ability to resolve
or address any other matter currently pending before us.  This proves fatal because our
authority to issue writs of mandamus is not ubiquitous.  That is, we may issue such writs
1) when necessary to enforce our jurisdiction, Tex. Gov. Code Ann. §22.221(a) (Vernon
Supp. 2003), or 2) against a judge of a district or county court.  Id. at §22.221(b).  Here,
relief is not sought against a judge of a district or county court; so, §22.221(b) does not
enable us to act.  And, because the conduct complained of by Moody in his "Motion
Mandamus Re-amend Tort Claims" neither implicates a pending appeal nor interferes with
our ability to resolve a matter pending before us, §22.221(a) does not authorize us to act.
In re Washington, 7 S.W.3d 181, 182 (Tex. App.--Houston [1st Dist.] 1999, no pet.).   In
short, the issuance of a writ of mandamus is not necessary under §22.221(a) to enforce
our jurisdiction over a pending matter.
	Accordingly, we deny Moody's "Motion Mandamus Re-amend Tort Claims."


							Brian Quinn 
							   Justice

Publish.
 

1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't Code
Ann. §75.002(a)(1) (Vernon Supp. 2002).